DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to papers filed on 11/9/2020. Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claim 1 has been amended.  Claims 2-4 have been cancelled.  

Response to Arguments
Applicant's arguments filed 11/9/2020 regarding the objection to the drawings and the rejection under 35 USC 112 have been fully considered but they are not persuasive.   Applicant argued that the claim amendments render the objection and the rejection under 35 USC 112 moot.  However, claim 8 is not amended as claim 1 has been amended.  The objection and the rejection under 35 USC 112 are maintained for claims 8-11.
Applicant’s remaining arguments with respect to the art rejections of claims 1 and 5-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a direction from a first elastic material of the plurality of elastic materials to a second elastic material of the plurality of elastic materials” as recited in claim 8, lines 8-10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
The original disclosure does not show “a direction from a first elastic material of the plurality of elastic materials to a second elastic material of the plurality of elastic materials” as recited in claim 8.  In most embodiments of the application the holder 50 including the arms 53 is of a single elastic material such as resin (para[0071]).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements 

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 1 and 5-11 are rejected under pre-AIA  35 U.S.C. 102(a) and 35 U.S.C. 102(e) as being anticipated by Kim et al. (US 2012/0169148 A1, hereinafter Kim).
As to claim 1, Kim shows (FIG. 2-5):

    PNG
    media_image1.png
    565
    872
    media_image1.png
    Greyscale



A vibration generator (vibrator para[0043]:1) comprising: 
a frame 120; 

a first elastic material 226 and a second elastic material 222 displaceably supporting the retention unit 230 with respect to the frame 120, the retention unit 230 being arranged between the first elastic material 226 and the second elastic material 222; 
a magnet 212 disposed in the first aperture 212C, the second aperture 211C and the third aperture 213C being arranged in a crosswise direction with respect to a direction from the first elastic material 226 to the second elastic material 222; and 
a plurality of weights 211,213 disposed in the second aperture 211C and the third aperture 213C, the magnet 212 and the plurality of weights 211,213 being supported by the retention unit 230 with respect to the frame 120.
As to claim 5/1, Kim shows (FIG. 2) the displacement direction (arrow) of the magnet 212 is a longitudinal direction of the retention unit 230.
As to claim 6/1, Kim shows (FIG. 3) the second aperture 211C has a rectangular shape and the third aperture 213C has a rectangular shape.
As to claim 7/1, Kim shows (FIG. 2) the magnet 212 has a rectangular shape.
As to claim 8, Kim shows (FIG. 2-5 including FIG. 3 above) A vibration generator (vibrator para[0043]:1) comprising: 
a frame 120; 
a retention unit 230 including a first aperture 212C, a second aperture 211C, and a third aperture 213C; 
a plurality of elastic materials 226,222 displaceably supporting the retention unit 230 with respect to the frame 120; 

a plurality of weights 211,213 disposed in the second aperture 211C and the third aperture 213C, the magnet 212 and the plurality of weights 211,213 being supported by the retention unit 230 with respect to the frame 120.
As to claim 9/8, Kim shows (FIG. 2) a displacement direction of the magnet 212 is parallel to a longitudinal direction of the retention unit 230.
As to claim 10/8, Kim shows (FIG. 3) the second aperture 211C has a rectangular shape and the third aperture 213C has a rectangular shape.
As to claim 11/8, Kim shows (FIG. 3) the magnet 212 has a rectangular shape.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/Examiner, Art Unit 2832    

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832